Citation Nr: 1704724	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 2000 to June 2007.  His service awards and decorations include the Purple Heart and Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran was scheduled for a Board Central Office hearing in February 2017.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, the request for a Board hearing is deemed to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that an addendum is needed to clarify the etiology of any currently diagnosed TBI or residuals therefore.  VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon, as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In May 2010, a board-certified neurologist and psychiatrist conducted a VA TBI examination of the Veteran and ultimately determined that it is less likely than not that there are persistent manifestations of the Veteran's mild TBI occurred during the Humvee accident where the Veteran struck his head on a weapon.  Rather, the examiner determined that it is more likely than not that the constellation of symptoms the Veteran experiences are secondary to his PTSD.  As the Board finds the opinion unclear, a remand for an addendum is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records since January 2014 and associate them with the claims file.

2. Then, forward the Veteran's claims file to the examiner who conducted May 2010 VA examination or, if he is unavailable, from another neurologist, psychiatrist, physiatrist, or neurosurgeon for the purpose of obtaining an addendum medical opinion clarifying the etiology of any current TBI disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The need for the Veteran to be reexamined is left to the designee's discretion. 

After a reviewing the Veteran's claims file, the examiner is asked to respond to the following:

(A)  Clarify the presence of a TBI during service.  In doing so, please address the following injuries reported by the Veteran:  i. the injury he sustained during Humvee accident when he hit his head with his gun causing a nose fracture; ii. his history of over 60 jumps; iii. being hit in the head several times during Airborne Operations.  See August 2010 Statement.
(B)  Indicate whether a TBI (or residuals of a TBI) is currently shown (i.e., since the beginning of the claim and during the pendency of the appeal).  

In doing so, clarify what "constellation of symptoms" are deemed secondary to his PTSD as noted in the May 2010 VA examination report and clarify whether they are in fact symptoms or rather a separate and distinct disability.  

(C) If a current TBI disability (or residuals thereof) is currently shown, determine whether it had its onset during service, or is otherwise related to service, specifically to include the in-service head injuries.

(D)  If a current TBI disability is currently shown, determine whether it is proximately due to, or AGGRAVATED by, the service-connected PTSD, migraine headaches, or deviated septum.  

A rationale for all opinions should be provided. 

3.  Then readjudicated the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




